885 F.2d 865Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ernest Monroe JOHNSON, Plaintiff-Appellant,v.W. HULIN, Sergeant, Johnny Burns, Michael Bumgarner,Superintendent, Defendants-Appellees.
No. 89-7650.
United States Court of Appeals, Fourth Circuit.
Submitted July 14, 1989.Decided Sept. 13, 1989.

Ernest Monroe Johnson, appellant pro se.
Sylvia Hargett Thibaut, Office of the Attorney General of North Carolina, for appellees.
Before DONALD RUSSELL, WIDENER, and PHILLIPS, Circuit Judges.
PER CURIAM:


1
Ernest Monroe Johnson, a North Carolina inmate, filed timely objections to a magistrate's report and recommendation in this 42 U.S.C. Sec. 1983 action.1   The district court's opinion adopting the report and dismissing the action indicates that the court did not conduct a de novo review as required by 28 U.S.C. Sec. 636(b)(1).  Under these circumstances, we are constrained to vacate the judgment of the district court and remand so that the district court may conduct an appropriate de novo review.


2
As the dispositive issue recently was decided authoritatively, we dispense with oral argument.


3
VACATED AND REMANDED.



1
 The objections were actually filed on April 25, 1989, eleven days after the April 14, 1989 filing date of the magistrate's report.  Since they were delivered by mail, however, under Houston v. Lack, 56 USLW 4728 (1988), they must be considered timely filed